Case 5:15-cr-00093-JGB Document 312 Filed 07/08/21 Page 1 of 1 Page ID #:5932




                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           JUL 8 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.       20-50325

                Plaintiff-Appellee,              D.C. Nos.
                                                 5:15-cr-00093-JGB-1
  v.                                             5:15-cr-00093-JGB
                                                 Central District of California,
ENRIQUE MARQUEZ, Jr.,                            Los Angeles

                Defendant-Appellant.             ORDER

Before: Lisa B. Fitzgerald, Appellate Commissioner.

       Appellant’s unopposed motion (Docket Entry No. 17) to file under seal

Volume 4 of the excerpts of record is granted. Appellant’s unopposed motion to

file a late brief (Docket Entry No. 14) is also granted.

       The Clerk will publicly file the opening brief (Docket Entry No. 15),

Volumes 1 through 3 of the excerpts of record (Docket Entry No. 16), and the

motion to seal (Docket Entry No. 17-1). The Clerk will file under seal Volume 4

of the excerpts of record (Docket Entry No. 17-2).

       The existing briefing schedule remains in effect.




AT/MOATT
